Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), is made as of August 7, 2017, by and
between SELLAS Life Sciences Group Ltd (“Sellas”) and the Person set forth on
Schedule A hereto (the “Stockholder”).

WHEREAS, as of the date hereof, the Stockholder is the holder of the number of
shares of common stock, par value $0.0001 per share (“Common Stock”), of Galena
Biopharma, Inc., a Delaware corporation (“Galena”), set forth opposite the
Stockholder’s name on Schedule A (all such shares set forth on Schedule A,
together with any shares of Common Stock that are hereafter issued to or
otherwise acquired, whether beneficially or of record, or owned by the
Stockholder prior to the termination of this Agreement being referred to herein
as the “Subject Shares”);

WHEREAS, Sellas, Galena, Sellas Intermediate Holdings I, Inc., a Delaware
corporation and a wholly owned subsidiary of Galena (“Holdings I”), Sellas
Intermediate Holdings II, Inc., a Delaware corporation and a wholly owned
subsidiary of Holdings I (“Holdings II”), Galena Bermuda Merger Sub, Ltd., a
Bermuda exempted company and a wholly owned subsidiary of Holdings II (“Merger
Sub”), propose to enter into an Agreement and Plan of Merger and Reorganization,
dated as of the date hereof (the “Plan of Merger”), which provide, among other
things, for the merger of Merger Sub with and into Sellas, with Sellas
continuing as the surviving company (the “Merger”), upon the terms and subject
to the conditions set forth in the Plan of Merger (capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Plan of Merger); and

WHEREAS, as a condition to its willingness to enter into the Plan of Merger,
Sellas has required that the Stockholder, and as an inducement and in
consideration therefor, the Stockholder (in the Stockholder’s capacity as a
holder of the Subject Shares) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

VOTING AGREEMENT; GRANT OF PROXY

The Stockholder hereby covenants and agrees that:

1.1.        Voting of Subject Shares. From and after the date hereof, at every
meeting of the holders of Galena Common Stock (the “Galena Stockholders”),
however called, and at every adjournment or postponement thereof, the
Stockholder shall, or shall cause the holder of record on any applicable record
date to, be present (in person or by proxy) and to vote the Subject Shares

(a)        in favor of:

(i)        the amendment of Galena’s certificate of incorporation to effect the
NASDAQ Reverse Split;

(ii)        the Galena Bylaw Amendment;

(iii)        the issuance of shares of Galena Common Stock to the Sellas
Stockholders pursuant to the terms of the Plan of Merger;

(iv)        the change of control of Galena resulting from the Merger;

(v)        the 2017 Equity Incentive Plan and the share reserve as determined by
the Galena Compensation Committee and the Galena Board (with the input of the
Sellas Board of Directors);



--------------------------------------------------------------------------------

(vi)        the 2017 Employee Stock Purchase Plan and the share reserve as
determined by the Galena Compensation Committee and the Galena Board (with the
input of the Sellas Board of Directors);

(vii)        the Galena Additional Certificate of Incorporation Amendment; and

(viii)       in accordance with Section 14A of the Exchange Act and the
applicable SEC rules issued thereunder, seeking advisory approval of a proposal
to the Galena Stockholders for a non-binding, advisory vote to approve certain
compensation that may become payable to Galena’s named executed officers in
connection with the completion of the Merger, if applicable; and

(b)        against any Acquisition Proposal.

The Stockholder shall retain at all times the right to vote the Subject Shares
in Stockholder’s sole discretion and without any other limitation on those
matters other than those set forth in this Section 1.1 that are at any time or
from time to time presented for consideration to the Galena Stockholders.

1.2.        No Inconsistent Arrangements. Except as provided hereunder or under
the Plan of Merger, the Stockholder shall not, directly or indirectly,
(a) create any Encumbrance other than restrictions imposed by Legal Requirements
or pursuant to this Agreement on any Subject Shares, (b) transfer, sell, assign,
gift or otherwise dispose of (collectively, “Transfer”), or enter into any
contract with respect to any Transfer of the Subject Shares or any interest
therein, (c) grant or permit the grant of any proxy, power of attorney or other
authorization in or with respect to the Subject Shares, (d) deposit or permit
the deposit of the Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to the Subject Shares, or (e) take any
action that, to the knowledge of the Stockholder, would make any representation
or warranty of the Stockholder herein untrue or incorrect in any material
respect, or have the effect of preventing the Stockholder from performing the
Stockholder’s obligations hereunder. Notwithstanding the foregoing, (i) the
Stockholder may (A) make transfers of the Subject Shares as charitable gifts or
donations, (B) make transfers or dispositions of the Subject Shares to any trust
for the direct or indirect benefit of the Stockholder or the immediate family of
the Stockholder, (C) make transfers or dispositions of the Subject Shares by
will, other testamentary document or intestate succession to the legal
representative, heir, beneficiary or a member of the immediate family of the
Stockholder, (D) make transfers of the Subject Shares to stockholders, direct or
indirect affiliates (within the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended), current or former partners (general or
limited), members or managers of the Stockholder, as applicable, or to the
estates of any such stockholders, affiliates, partners, members or managers, or
to another corporation, partnership, limited liability company or other business
entity that controls, is controlled by or is under common control with the
Stockholder, (E) make transfers that occur by operation of law pursuant to a
qualified domestic relations order or in connection with a divorce settlement,
(F) make transfers or dispositions not involving a change in beneficial
ownership, and (G) if the Stockholder is a trust, make transfers or dispositions
to any beneficiary of the Stockholder or the estate of any such beneficiary;
provided that, in each case, the transferee agrees in writing to be bound by the
terms and conditions of this Agreement and either the Stockholder or the
transferee provides Sellas with a copy of such agreement promptly upon
consummation of any such Transfer and (ii) the Stockholder may take all actions
reasonably necessary to consummate the Contemplated Transactions. For purposes
of this Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.

1.3.        No Exercise of Appraisal Rights; Waivers. In connection with the
Contemplated Transactions, the Stockholder hereby expressly (a) waives, to the
extent permitted under applicable Legal Requirements, the applicability of the
provisions for dissenters’ or appraisal rights set forth in the Companies Act
(or any other similar applicable Legal Requirement), with respect to any Subject
Shares, (b) agrees that the Stockholder will not, under any circumstances in
connection with the Contemplated Transactions, exercise any dissenters’ or
appraisal rights in respect of any Subject Shares, and (c) agrees that the
Stockholder will not bring, commence, institute, maintain, prosecute,
participate in or voluntarily aid any action, claim, suit or cause of action, in
law or in equity, in any court or before any Governmental Body, which
(i) challenges the validity of or seeks to enjoin the operation of any provision
of this Agreement or (ii) alleges that the execution and delivery of this
Agreement by the Stockholder, or the approval of the Plan of Merger by the
Galena Board of Directors, breaches any fiduciary duty of the Galena Board of
Directors or any member thereof; provided, that the Stockholder may defend
against, contest or settle any such action, claim, suit or cause of action
brought against the Stockholder that relates solely to the Stockholder’s
capacity as a director, officer or securityholder of Galena.



--------------------------------------------------------------------------------

1.4.        Documentation and Information. The Stockholder shall permit and
hereby authorizes Galena and Sellas to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that Galena or Sellas reasonably determines to be necessary in connection with
the Merger and any transactions contemplated by the Plan of Merger, the
Stockholder’s identity and ownership of the Subject Shares and the nature of the
Stockholder’s commitments and obligations under this Agreement. Galena is an
intended third-party beneficiary of this Section 1.4.

1.5.        Irrevocable Proxy. The Stockholder hereby revokes (or agrees to
cause to be revoked) any proxies that the Stockholder has heretofore granted
with respect to the Subject Shares. The Stockholder hereby irrevocably appoints
Sellas as attorney-in-fact and proxy for and on behalf of the Stockholder, for
and in the name, place and stead of the Stockholder, to: (a) attend any and all
meetings of Galena Stockholders, (b) vote, express consent or dissent or issue
instructions to the record holder to vote the Subject Shares in accordance with
the provisions of Section 1.1 at any and all meetings of Galena Stockholders and
(c) grant or withhold, or issue instructions to the record holder to grant or
withhold, consistent with the provisions of Section 1.1, all written consents
with respect to the Subject Shares at any and all meetings of Galena
Stockholders. Sellas agrees not to exercise the proxy granted herein for any
purpose other than the purposes described in this Agreement. The foregoing proxy
shall be deemed to be a proxy coupled with an interest, is irrevocable (and as
such shall survive and not be affected by the death, incapacity, mental illness
or insanity of the Stockholder, as applicable) until the termination of the Plan
of Merger and shall not be terminated by operation of law or upon the occurrence
of any other event other than the termination of this Agreement pursuant to
Section 4.2. The Stockholder authorizes such attorney and proxy to substitute
any other Person to act hereunder, to revoke any substitution and to file this
proxy and any substitution or revocation with the Secretary of Galena. The
Stockholder hereby affirms that the proxy set forth in this Section 1.5 is given
in connection with and granted in consideration of and as an inducement to
Sellas, Holdings I, Holdings II and Merger Sub to enter into the Plan of Merger
and that such proxy is given to secure the obligations of the Stockholder under
Section 1.1. The proxy set forth in this Section 1.5 is executed and intended to
be irrevocable, subject, however, to its automatic termination upon the
termination of this Agreement pursuant to Section 4.2. With respect to any
Subject Shares that are owned beneficially by the Stockholder but are not held
of record by the Stockholder (other than shares beneficially owned by the
Stockholder that are held in the name of a bank, broker or nominee), the
Stockholder shall take all action necessary to cause the record holder of such
Subject Shares to grant the irrevocable proxy and take all other actions
provided for in this Section 1.5 with respect to such Subject Shares.

1.6.        No Solicitation of Transactions. Subject to Sections 4.5(b), 5.2 and
5.3 of the Plan of Merger, as applicable, the Stockholder shall not knowingly,
directly or indirectly, through any officer, director, agent or otherwise,
(i) solicit, initiate, respond to or take any action knowingly to facilitate or
encourage any inquiries or the communication, making, submission or announcement
of any Acquisition Proposal or Acquisition Inquiry or take any action that could
reasonably be expected to lead to an Acquisition Proposal or Acquisition
Inquiry; (ii) enter into or participate in any discussions or negotiations with
any Person with respect to any Acquisition Proposal or Acquisition Inquiry;
(iii) furnish any information regarding such Party to any Person in connection
with, in response to, relating to or for the purpose of assisting with or
facilitating an Acquisition Proposal or Acquisition Inquiry; (iv) approve,
endorse or recommend any Acquisition Proposal; (v) execute or enter into any
letter of intent or similar document or any Contract contemplating or otherwise
relating to any Acquisition Transaction; or (vi) grant any waiver or release
under any confidentiality, standstill or similar agreement. The Stockholder
hereby represents and warrants that the Stockholder has read Section 4.5 (No
Solicitation) of the Plan of Merger and agrees not to engage in any actions
prohibited thereby.

1.7.        No Ownership Interest. Nothing contained in this Agreement will be
deemed to vest in Sellas any direct or indirect ownership or incidents of
ownership of or with respect to the Subject Shares. All rights, ownership and
economic benefits of and relating to the Subject Shares will remain and belong
to the Stockholder, and Sellas will have no authority to manage, direct,
superintend, restrict, regulate, govern or administer any of the policies or
operations of Galena or exercise any power or authority to direct Stockholder in
the voting of any of the Subject Shares, except as otherwise expressly provided
herein with respect to the Subject Shares and except as otherwise expressly
provided in the Plan of Merger.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder represents and warrants to Sellas that:

2.1.        Organization; Authorization; Binding Agreement. The Stockholder, if
not a natural person, is duly incorporated or organized, as applicable, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization. The Stockholder has full legal capacity and
power, right and authority to execute and deliver this Agreement and to perform
the Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder, and constitutes a legal, valid and binding
obligation of the Stockholder enforceable against the Stockholder in accordance
with its terms, subject to (a) laws of general application relating to
bankruptcy, insolvency and the relief of debtors and (b) laws of general
application relating to bankruptcy, insolvency, the relief of debtors,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditor’s rights (the
“Enforceability Exceptions”).

2.2.        Ownership of Subject Shares; Total Shares. The Stockholder is the
record or beneficial owner of the Subject Shares and has good and marketable
title to the Subject Shares free and clear of any Encumbrances (including any
restriction on the right to vote or otherwise transfer the Subject Shares),
except (a) as provided hereunder, (b) pursuant to any applicable restrictions on
transfer under the Securities Act, and (c) subject to any risk of forfeiture
with respect to any shares of Common Stock granted to the Stockholder under an
employee benefit plan of Galena. The Subject Shares listed on Schedule A
opposite the Stockholder’s name constitute all of the shares of Common Stock
owned by the Stockholder as of the date hereof. No Person has any contractual or
other right or obligation to purchase or otherwise acquire any of the Subject
Shares. For purposes of this Agreement “Beneficial Ownership” shall be
interpreted as defined in Rule 13d-3 under the Exchange Act; provided that for
purposes of determining Beneficial Ownership, a Person shall be deemed to be the
Beneficial Owner of any securities that may be acquired by such Person pursuant
to any Contract or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing).

2.3.        Voting Power. The Stockholder has full voting power, with respect to
the Subject Shares, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein and full power to
agree to all of the matters set forth in this Agreement, in each case, with
respect to all of the Subject Shares. None of the Subject Shares are subject to
any proxy, voting trust or other agreement or arrangement with respect to the
voting of the Subject Shares except as provided hereunder.

2.4.        Reliance. The Stockholder has had the opportunity to review the Plan
of Merger and this Agreement with counsel of the Stockholder’s own choosing. The
Stockholder understands and acknowledges that Sellas, Holdings I, Holdings II
and Merger Sub are entering into the Plan of Merger in reliance upon the
Stockholder’s execution, delivery and performance of this Agreement.

2.5.        Absence of Litigation. With respect to the Stockholder, as of the
date hereof, there is no action, suit, investigation or proceeding pending
against, or, to the knowledge of the Stockholder, threatened in writing against,
the Stockholder or any of the Stockholder’s properties or assets (including the
Subject Shares) that could reasonably be expected to prevent, delay or impair
the ability of the Stockholder to perform the Stockholder’s obligations
hereunder or to consummate the transactions contemplated hereby.

2.6.        Non-Contravention. The execution and delivery of this Agreement by
the Stockholder and the performance of the transactions contemplated by this
Agreement by the Stockholder does not and will not violate, conflict with, or
result in a breach of (a) any applicable Legal Requirement or any injunction,
judgment, order, decree, ruling, charge, or other restriction of any
Governmental Body to which the Stockholder is subject; or (b) any Contract to
which the Stockholder is a party or is bound or to which the Subject Shares are
subject.



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLAS

Sellas represents and warrants to the Stockholder that:

3.1.        Organization; Authorization. Sellas is a Bermuda exempted company
duly incorporated, validly existing and in good standing under the laws of
Bermuda. The consummation of the transactions contemplated hereby is within
Sellas’ corporate powers and have been duly authorized by all necessary
corporate actions on the part of Sellas. Sellas has full power and authority to
execute, deliver and perform this Agreement.

3.2.        Binding Agreement. This Agreement has been duly authorized, executed
and delivered by Sellas and constitutes a valid and binding obligation of Sellas
enforceable against Sellas in accordance with its terms, subject to the
Enforceability Exceptions.

ARTICLE IV

MISCELLANEOUS

4.1.        Notices. All notices, requests and other communications to either
party hereunder shall be in writing (including facsimile transmission or
electronic mail) and shall be given, (a) if to Sellas, in accordance with the
provisions of the Plan of Merger and (b) if to the Stockholder, to the
Stockholder’s address, electronic mail address or facsimile number set forth on
a signature page hereto, or to such other address, electronic mail address or
facsimile number as the Stockholder may hereafter specify in writing to Sellas.

4.2.        Termination. This Agreement shall terminate automatically, without
any notice or other action by any Person, upon the earlier of (a) the
termination of the Plan of Merger in accordance with its terms and (b) the
Effective Time. Upon termination of this Agreement, neither party shall have any
further obligations or liabilities under this Agreement; provided, however, that
(i) nothing set forth in this Section 4.2 shall relieve either party from
liability for any breach of this Agreement prior to termination hereof, and
(ii) the provisions of this Article IV shall survive any termination of this
Agreement.

4.3.        Amendments and Waivers. Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

4.4.        Binding Effect; Benefit; Assignment. The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. Except as set forth in
Section 1.4, no provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any person other
than the parties hereto and their respective successors and assigns. Neither
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other party hereto,
except that Sellas may transfer or assign its rights and obligations under this
Agreement, in whole or from time to time in part, to one or more of its
Affiliates at any time; provided, that such transfer or assignment shall not
relieve Sellas of any of its obligations hereunder.

4.5.        Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws. In any action or suit between any of the parties arising out of or
relating to this Agreement: (a) each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Delaware Court of Chancery, or if such court does not have proper
jurisdiction, then the federal courts located in the State of Delaware, and
appellate courts therefrom (collectively, the “Delaware Courts”); and (b) each
of the parties irrevocably waives the right to trial by jury.

4.6.        Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument. The exchange of a fully executed
Agreement (in counterparts or otherwise) by all parties by facsimile or
electronic transmission in .PDF format shall be sufficient to bind the parties
to the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

4.7.        Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among or between any of the parties with respect to the subject matter hereof
and thereof.

4.8.        Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction. If a final judgment of a
court of competent jurisdiction declares that any term or provision of this
Agreement is invalid or unenforceable, the parties hereto agree that the court
making such determination will have the power to limit such term or provision,
to delete specific words or phrases or to replace such term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be valid and enforceable as so modified. In the event such
court does not exercise the power granted to it in the prior sentence, the
parties hereto agree to replace such invalid or unenforceable term or provision
with a valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term or provision.

4.9.        Specific Performance. Any and all remedies herein expressly
conferred upon a party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy. The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any Delaware Court, this being in addition to
any other remedy to which they are entitled at law or in equity, and each of the
parties hereto waives any bond, surety or other security that might be required
of any other party with respect thereto.

4.10.        Construction.

(a)        For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

(b)        The parties hereto agree that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.

(c)        As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d)        Except as otherwise indicated, all references in this Agreement to
“Sections,” “Articles,” and “Schedules” are intended to refer to Sections or
Articles of this Agreement and Schedules to this Agreement, respectively.

(e)        The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

4.11.        Further Assurances. Each of the parties hereto will execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary
under applicable Legal Requirements to perform their respective obligations as
expressly set forth under this Agreement.

4.12.        Capacity as Stockholder. The Stockholder signs this Agreement
solely in the Stockholder’s capacity as a Stockholder of Galena, and not in the
Stockholder’s capacity as a director, officer or employee of Galena or any of
its Subsidiaries or in the Stockholder’s capacity as a trustee or fiduciary of
any employee benefit plan or trust. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a director or



--------------------------------------------------------------------------------

officer of Galena in the exercise of his or her fiduciary duties as a director
or officer of Galena or in his or her capacity as a trustee or fiduciary of any
employee benefit plan or trust or prevent or be construed to create any
obligation on the part of any director or officer of Galena or any trustee or
fiduciary of any employee benefit plan or trust from taking any action in his or
her capacity as such director, officer, trustee or fiduciary.

4.13.        No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the board of
directors of Galena has approved, for purposes of any applicable anti-takeover
laws and regulations, and any applicable provision of Galena’s organizational
documents, the Merger, (b) the Plan of Merger are executed by all parties
thereto, and (c) this Agreement is executed by all parties hereto.

(SIGNATURE PAGE FOLLOWS)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

SELLAS LIFE SCIENCES GROUP LTD

By:

 

 

 

Name:

 

Title:

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

 

(Print Name of Stockholder)

 

(Signature)

 

(Name and Title of Signatory, if Signing

on Behalf of an Entity)

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

  

Shares Held of Record

  

Shares Held Beneficially
through Brokerage Firm

  

Shares Subject to Galena
Options